NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Trossen (Reg. No. 59,406) on 03/25/2022.
The application has been amended as follows:
In the Claims
	Claim 9, line 1, “The charge pump of Claim 6” has been changed to --The charge pump of Claim 1--.	
	 
Reason For The Above Changes

The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 03/25/2022.

REASONS FOR ALLOWANCE
Claims 1-5, 7-12, 15-16 and 21-27 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the output current limiting circuit further comprises a controllable current source configured to generate a reference current for controlling charging of the switched capacitor in the charging phase, and wherein at least one of the plurality of switches includes a current mirror configured to receive the reference current as an input as cited with the rest of the claimed limitations.
Claims 2-5, 9-10 and 21 are allowed based on the dependency from claim 1.
Claim 7 is allowed because the prior art of record does not disclose nor render obvious a controllable current source configured to generate a reference current for controlling charging of the switched capacitor in the charging phase, and an output current control circuit configured to control the reference current based on an output of the comparator, wherein at least one of the plurality of switches includes a current mirror configured to receive the reference current as an input, and to generate the charging current at a first output and the observation current at a second output as an input as cited with the rest of the claimed limitations.
Claim 8 is allowed based on the dependency from claim 7.

Claim 11 is allowed because the prior art of record does not disclose nor render obvious controlling a reference current used for controlling charging of the switched capacitor in the charging phase based on an output of a comparator; and mirroring the reference current to generate the first charging current using a current mirror as cited with the rest of the claimed limitations.
Claims 12, 15 and 16 are allowed based on the dependency from claim 11.

Claim 22 is allowed because the prior art of record does not disclose nor render obvious to integrate the second charging current to generate an integration signal, and to control the first charging current based on comparing the integration signal to a reference signal; and a current mirror configured to provide the first charging current at a first output and the second charging current at a second output as cited with the rest of the claimed limitations.
Claims 23-27 are allowed based on the dependency from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842